On January 22,2004, the defendant was sentenced to Ten (10) years in the Montana State Prison for the offense of Obstruction of Justice, a Felony.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kenneth Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Sentence Review Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed is clearly excessive considering the testimony presented on behalf of the defendant by the investigating officer, the County Attorney’s office, and the probation *78officer. The cooperation of the defendant ultimately provided information to the State, which resulted in the prosecution of the individual who, in fact, committed the homicide.
DATED this 3rd day of September, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to Ten (10) years in the Montana State Prison, with Five (5) years suspended. The defendant shall receive credit for 772 days. The conditions of the suspended sentence shall remain the same as imposed in the January 22, 2004 sentence.
Done in open Court this 12th day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.